 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RAQUEL ARELLANO
 3   Assistant U.S. Attorney
     Arizona State Bar No. 011796
 4   Evo DeConcini United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: raquel.arellano@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                                CR 18-0263-TUC-JGZ (JR)
11                           Plaintiff,
12           vs.                                         GOVERNMENT’S RESPONSE TO
                                                         DEFENDANT’S OBJECTION TO
13                                                     MAGISTRATE JUDGE’S REPORT AND
     Robert Francis Krebs,                                RECOMMENDATION, DOC. 70
14
                            Defendant
15
16          The United States of America, by and through its undersigned attorneys, hereby
17   submits the following response to the defendant’s Objection to Magistrate Judge’s Report
18   and Recommendation, Doc. 70. The defendant asserts that the government has not met its
19   burden of showing, by a preponderance of the evidence, that the defendant is competent to
20   stand trial. The defendant objects to the Magistrate Judge’s fact-finding that the defendant
21   is competent. Specifically, the defendant asserts that issues were raised regarding his
22   potential medical conditions that are severe enough to raise doubt that he has the capacity
23   to assist his own defense. The defendant asserts that his post-arrest statement to FBI agents
24   over a year and a half ago has little probative value as to his current state of mind, claiming
25   there is a possibility he is currently suffering from a degenerative mental illness. The
26   defendant also objects to the Magistrate Judge’s fact-finding regarding the defendant’s in-
27   court testimony claiming that the defendant’s statement was long and at times disjointed

28   and confusing. Finally, the defense objects to the court’s finding that the defendant was
 1   malingering, claiming the absence of a necessary factor of motivation to malinger.
            The government asserts that it met its burden of proving, by a preponderance of the
 2
     evidence, that the defendant is competent. In reaching its conclusion of competency, the
 3
     Magistrate Judge properly considered evidence presented at three hearings held on May 7,
 4
     2019, May 24, 2019, and June 10, 2019. The court properly considered the reports by three
 5
     doctors who evaluated the defendant and the testimony of Dr. Cochrane, who evaluated the
 6
     defendant at the Butner Medical Facility. The court heard the 45-minute post-arrest
 7
     videotaped statement of the defendant. The court also considered the defendant’s behavior
 8
     in and out of court, noting that it “may rely on a number of factors, including medical
 9
     opinion and the court’s observation of the defendant.” United States v. Boigegrain, 155
10
     F.3d 1181, 1189 (10th Cir.1998).
11
            Although made about a year and a half prior to the competency hearings, the
12
     defendant’s statement made after arrest is highly probative of his recollection and memory
13
     of the meticulous planning leading up to the robbery and the events that occurred during
14
     and after the alleged crime. In addition, in his post-arrest statement, the defendant detailed
15
     specific recollection of events that occurred after his release from Arizona prison in June,
16
     2017, regarding his bus transport to Florida and injuries suffered during his fall upon arrival
17
     in Florida. It is significant that he reiterated with precise recall those same events during
18   his testimony on June 10, 2019. The court properly considered the fact that the defendant
19   was able to provide the exact date when he hit his head on concrete and also recalled an
20   attack in 1995 at the Florida Department of Corrections when he was hit with a padlock in
21   a sock as he exited the showers, yet, he claimed to have no memory of his interviews with
22   Drs. Johnson and Menchola.         (Doc. 70, pg. 17).      The defendant claimed to have
23   remembered events at Butner because he had taken notes. The court also noted that the
24   defendant claimed to have no memory of any of the details of his arrest but because he took
25   copious notes, he did remember extensively what occurred at Butner. (Doc. 70, pg. 20.)
26   All of this is relevant on the issue of whether the defendant is competent, is malingering
27   and not suffering from Alzheimer’s or dementia.
28          The defendant objects to the court’s finding that the defendant was malingering,


                                                  -2-
 1   claiming an absence of a necessary factor of motivation to malinger. There is no necessity
     of a motivation to malinger. The court considered the defense’s argument that although
 2
     the defendant stated his reason for committing the robbery was so that he could return to
 3
     prison, there was, thus, no reason for him to exaggerate his symptoms. The court reasoned
 4
     that the defendant might very well have believed that feigning mental illness would have
 5
     allowed him to be housed in conditions that were preferable to prison. (Doc, 70, pg. 25.)
 6
     The court noted that it might very well be that the defendant’s experience at Butner
 7
     dissuaded him of that belief as evidenced by his stated desire at the hearing to withdraw
 8
     his guilty plea, plead guilty, and presumably serve a lengthy prison system. Id. The court
 9
     reasoned that the defendant’s malingering could be explained by Dr. Cochrane’s diagnosis
10
     of antisocial personality disorder of which such disorder is characterized by deceit and
11
     manipulation. The court concluded that while the defendant’s motivations cannot be
12
     conclusively determined, the court nevertheless found that the weight of the evidence
13
     before the court is consistent with malingering. Id.
14
            On the record presented to the Magistrate Judge, including its observations of the
15
     defendant in court, the government submits that it met its burden of showing, by a
16
     preponderance of the evidence, that the defendant is competent to stand trial.        The
17
     government respectfully requests that the District Court adopt the Magistrate Judge’s
18
     recommendation and, after conducting a de novo review of the record, find the defendant
19
     competent to stand trial.
20
            Respectfully submitted this 5th day of July, 2019.
21
22                                             MICHAEL BAILEY
                                               United States Attorney
23                                             District of Arizona

24                                             s/Raquel Arellano

25                                             RAQUEL ARELLANO
                                               Assistant U.S. Attorney
26   Copy of the foregoing served electronically or by
27   other means this 5th day of July, 2019, to:

28   Jorge Leonardo Costales, Esq.
     Gregory Jon Berger, Esq.

                                                -3-
